Exhibit 10.5
 
REGISTRATION RIGHTS TERMINATION AGREEMENT


REGISTRATION RIGHTS TERMINATION AGREEMENT (this “Agreement”), dated as of
December 11, 2007, by and among SpiralFrog, Inc. (f/k/a/ Mohen, Inc.), a
Delaware corporation (the “Company”), and the undersigned buyers (each, a
“Buyer”, and collectively, the “Buyers”).


WHEREAS:


A.           In connection with an Amended and Restated Securities Purchase
Agreement by and among the Company and the Buyers dated as of August 7, 2007,
including the Addendum thereto dated as of December 11, 2007 (the “Purchase
Agreement”), the Company, upon the terms and subject to the conditions set forth
in the Purchase Agreement, has issued and sold to each Buyer, common stock
purchase warrants of the Company (the “Warrants”) exercisable to purchase shares
of common stock of the Company, $0.001 par value per share (the “Common Stock”)
(as exercised the “Warrants Shares”) and convertible notes of the Company (the
“Notes”) which are, among other things, be convertible into shares of the
Company’s Common Stock (as converted, the “Exchange Shares”) in accordance with
the terms of the Notes.


B.  To induce the Buyers to execute and deliver the Purchase Agreement, the
Company and the Buyers entered into a Registration Rights Agreement dated as of
April 19, 2007 which was amended and restated as of August 7, 2007 (the
“Registration Rights Agreement”).


C.           The Company and the Buyers wish to terminate their respective
rights under the Registration Rights Agreement and have this Agreement supersede
and replace the Registration Rights Agreement and all subsequent oral and
written agreements between the Company and the Buyers through the date hereof
involving the subject matter of the Registration Rights Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, and each of the
Buyers hereby agree as follows:


1.           TERMINATION OF REGISTRATION RIGHTS AGREEMENT


The Company and the Buyers agree that this Agreement supersedes and replaces the
Registration Rights Agreement which is hereby terminated and of no further force
or effect.  The Company and the Buyers further agree that this Agreement
supersedes and replaces all registration rights granted to Buyers under the
Purchase Agreement, Warrants and Notes. The Company and the Buyers also agree
that the rights granted to the Buyers hereunder, with the exception of the
rights contained in Section 2 hereof, extend to the Buyers of the last
$2,000,000  of Notes and 1,090,910 Warrants sold under the Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------


 

 
2.  PAYMENT OF DAMAGES


The Company failed to meet the filing deadline requirement under the
Registration Rights Agreement.  In connection therewith, the Company shall issue
Senior Secured Promissory Notes (the “New Notes”) in the aggregate principal
amount of $575,666.67 to the Buyers, on a pro-rata basis.  The New Notes shall
have a maturity date of April 19, 2008 and shall be identical, in all material
respects, to the Notes.


3.           DEMAND AND PIGGYBACK REGISTRATION RIGHTS.


Until the Notes, including the New Notes, are paid in full or until the
underlying Exchange Shares and Warrant Shares are saleable, in full, under Rule
144 (the “Effective Period”), the Buyers shall have a one time demand
registration right and unlimited piggyback registration rights with respect to
the Warrant Shares and Exchange Shares, including the Exchange Shares underlying
the New Notes.  Until the Registrable Securities (as such term is defined in
Section 4(a) below) are registered for resale or are otherwise freely tradeable,
the Company should not file any registration statements without the prior
written consent of the holders of a majority of the principal amount of the
Notes, including the New Notes, which consent shall not be unreasonably
withheld.  In connection with the demand right, upon written notice from persons
holding a majority of the principal amount of the Notes, including the New
Notes, the Company shall, within 60 days thereafter (the “Filing Deadline”)
prepare and file a registration statement on Form SB-2, or such other form as
shall be available, registering the Warrant Shares and Exchange Shares and shall
use its best efforts to have such registration statement declared effective as
soon as practicable thereafter.  If (i) a registration statement covering all of
the Registrable Securities (as such term is defined in Section 4(2) below)
required to be covered thereby and required to be filed by the Company pursuant
to the demand right granted under this Agreement is (A) not filed with the SEC
on or before the Filing Deadline (a “Filing Failure”) or (B) not declared
effective by the SEC on or before the nintieth (90th) day after the date such
registration statement is filed with the SEC  (the “Effectiveness Deadline”) (an
“Effectiveness Failure”; provided, however, that for thirty (30) days following
the Effectiveness Deadline there will be no Effectiveness Failure if the SEC is
reviewing the Registration Statement and the Company is using its best efforts
to have the Registration Statement declared effective; and there will be no
Effectiveness Failure for an indefinite period of time if the primary reason for
the failure to meet the Filing Deadline is a Rule 415 comment from the SEC) or
(ii) on any day after the effective date, sales of all of the Registrable
Securities required to be included on such registration statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 4(r))
pursuant to such registration statement (including, without limitation, because
of a failure to keep such registration statement effective, to disclose such
information as is necessary for sales to be made pursuant to such registration
statement or to register a sufficient number of shares of Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of common stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such registration statement an amount in cash
equal to (i) one and one-half percent (1.5%) of the aggregate Purchase Price (as
such term is defined in the Purchase Agreement) of such Buyer's Notes relating
to the Registrable Securities included in such Registration Statement three (3)
business days following the thirtieth (30th) day after the occurrence of a
Filing Failure and (ii) two percent (2%) of the aggregate Purchase Price (as
such term is defined in the Purchase Agreement) of such Buyer’s Notes relating
to the Registrable Securities included in such Registration Statement on each of
the following dates: (A) three (3) business days following the 60th day after an
uncured Filing Failure has occurred, (which covers the default period that
commences on the 31st day after the occurrence of an uncured Filing Failure and
concludes on the 60th day after the occurrence of an uncured Filing Failure) and
on every thirtieth (30th) day thereafter until such Filing Failure is cured; and
(B) three (3) business days following the thirtieth (30th) day after the
occurrence of an Effectiveness Failure has occurred and on every thirtieth
(30th) day thereafter until such Effectiveness Failure is cured (provided that
the Company shall pay a pro-rata amount of any Registration Delay Payment for
any partial period covered in clause (A) or (B)). The payments to which a holder
shall be entitled pursuant to this Section 3(f) are referred to herein as
“Registration Delay Payments”.  In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full. Notwithstanding anything
herein to the contrary, in no event shall the Registration Delay Payments exceed
ten percent (10%) of the aggregate Purchase Price for all Buyers (the
"Registration Delay Payments Cap"). Any amount in excess of the Registration
Delay Payments Cap (the "Excess Registration Delay Payments") shall cause the
Exchange Price of the Notes to be lowered by an amount equal to the quotient of
the amount of such Buyers Excess Registration Delay Payments divided by the then
outstanding amount of such Notes. Notwithstanding anything to the contrary
contained herein no Registration Delay Payments shall be payable with respect to
any Registrable Securities excluded from a Registration Statement by election of
a Buyer.
 
 
2

--------------------------------------------------------------------------------



 
The piggyback registration rights will not apply to registration statements
relating solely to employee benefit plans or business combinations.  Except as
otherwise provided herein, during the Effective Period, the Company shall not
file a registration statement without first offering to the Buyers the right to
participate on a piggyback basis.  For purposes of the majority notices
discussed in the preceding paragraph, a Buyer holding Exchange Shares and/or
Warrant Shares will be treated as still owning the principal amount of the Notes
against which such Exchange Shares and Warrant Shares were issued.


In connection with the demand and piggyback registration rights provided for
herein, the Buyers acknowledge and agree that their participation may be cut
back due to underwriter or Rule 415 requirements.  In such event, to the extent
practicable, the Buyer’s shall be treated in the same manner as all other
participants.


4.  RELATED OBLIGATIONS.
 
At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to this Agreement, the Company will use its commercially
reasonable best efforts to effect the registration of the Buyers’ Registrable
Securities (as such term is defined in Section 4(a) below) in accordance with
the intended method of disposition thereof and, pursuant thereto, the Company
shall have the following obligations:
 
a.  The Company shall prepare and file with the SEC a registration statement
with respect to the Buyers’ Registrable Securities and use its best efforts to
cause such registration statement relating to the Buyers’ Registrable Securities
to become effective as soon as practicable after such filing.  Registrable
Securities means (i) the Exchange Shares issued or issuable upon exchange of the
Notes, (ii) the Warrant Shares issued or issuable upon exercise of the Warrants,
and (iii) any capital stock of the Company issued or issuable with respect to
the Exchange Shares, the Warrant Shares, the Notes or the Warrants as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, without regard to any limitations on exchanges of the Notes or
exercise of the Warrants. The Company shall keep each registration statement
effective pursuant to Rule 415 at all times until the earlier of (i) the date as
of which the Buyers may sell all of the Buyers’ Registrable Securities covered
by such registration statement without restriction pursuant to Rule 144(k) (or
any successor thereto) promulgated under the 1933 Act or (ii) the date on which
the Buyers shall have sold all of the Buyers’ Registrable Securities covered by
such registration statement (the “Registration Period”). The Company shall
ensure that each registration statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. The term “best efforts” shall mean, among other things, that the
Company shall submit to the SEC, within two (2) business days after the later of
the date that (i) the Company learns that no review of a particular registration
statement will be made by the staff of the SEC or that the staff has no further
comments on a particular registration statement, as the case may be, and
(ii) the approval of Buyer’s legal counsel has been obtained (which approval
shall be immediately sought), a request for acceleration of effectiveness of
such registration statement to a time and date not later than 48 hours after the
submission of such request.  Buyers shall have the right to select one legal
counsel (the “Legal Counsel”) to review and oversee, as counsel for the Buyers,
any registration pursuant to this Agreement, which shall be Moomjian, Waite,
Wactlar & Coleman, LLP or such other counsel as designated by the holders of a
majority of the Registrable Securities.


b.  The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a registration statement and the
prospectus used in connection with such registration statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such registration statement effective at all times (subject to
any Allowable Grace Period, as such term is defined in Section 4(r) hereof)
during the Registration Period, and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by such registration statement until such time
as all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the seller or sellers thereof as set
forth in such registration statement.


c.  The Company shall (A) permit Legal Counsel to review and comment upon (i) a
registration statement at least five (5) business days prior to its filing with
the SEC and (ii) all amendments and supplements to all registration statements
(except for Annual Reports on Form 10-K or Form 10-KSB, and Quarterly Reports on
Form 10-Q or Form 10-QSB and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any registration statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a registration statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the staff of the SEC to
the Company or its representatives relating to any registration statement,
(ii) promptly after the same is prepared and filed with the SEC, one copy of any
registration statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by a Buyer, and all exhibits and (iii)  if the Company shall not have
filed a final prospectus in accordance with Rule 424 per Section 2(a), upon the
effectiveness of any registration statement, one copy of the prospectus included
in such registration statement and all amendments and supplements thereto. The
Company shall reasonably cooperate with Legal Counsel in performing the
Company’s obligations pursuant to this Section 4.
 

 
3

--------------------------------------------------------------------------------


d.  The Company shall furnish to each Buyer whose Registrable Securities are
included in any registration statement, without charge, (i) if the Company shall
not have filed a final prospectus in accordance with Rule 424 per Section 2(a),
upon the effectiveness of any registration statement, copies of the prospectus
included in such registration statement and all amendments and supplements
thereto (in such number as such Buyer may reasonably request) and (ii) such
other documents, including copies of any preliminary or final prospectus, as
such Buyer may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Buyer.


e.  The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by Buyers
of the Registrable Securities covered by a registration statement under such
other securities or “blue sky” laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the registration period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
registration period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Buyer who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.


f.  The Company shall notify Legal Counsel and each Buyer in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a registration statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and, subject to Section 4(r), promptly prepare
a supplement or amendment to such registration statement to correct such untrue
statement or omission.  The Company shall also promptly notify Legal Counsel and
each Buyer in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a registration statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Buyer by facsimile or
e-mail on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a registration statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.


g.  The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a registration statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Buyer who holds Registrable Securities being sold
of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.


h.  At the reasonable request of any Buyer with respect to an underwritten
offering pursuant to a registration statement, the Company shall furnish, on the
date of the effectiveness of the registration statement and thereafter from time
to time on such dates as the managing underwriter may reasonably request (i) a
letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
and (ii) an opinion, dated as of such date, of counsel representing the Company
for purposes of such registration statement, in form, scope and substance as is
customarily given in an underwritten public offering.


4

--------------------------------------------------------------------------------


i.  If any Buyer may be required under applicable securities law to be described
in the registration statement as an underwriter, the Company shall make
available for inspection by (i) any Buyer, (ii) Legal Counsel and (iii) one firm
of accountants or other agents retained by the Buyer (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees, counsel and the Company’s
independent certified public accountants to supply all information which may be
necessary and any Inspector may reasonably request; provided, however, that each
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to a Buyer) or use of any Record or other information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction or (b) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other agreement of which the Inspector
has knowledge. Each Buyer agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt written notice to the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Buyer) shall be deemed to limit the Buyers’ ability to sell
Registrable Securities in a manner which is otherwise consistent with applicable
laws and regulations.


j.  The Company shall hold in confidence and not make any disclosure of
information concerning a Buyer provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any registration statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Buyer sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt written notice to
such Buyer and allow such Buyer, at the Buyer’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.


k.  The Company shall use its best efforts either to (i) cause all of the
Registrable Securities covered by a registration statement to be listed or
quoted on each securities exchange or quotation service on which securities of
the same class or series issued by the Company are then listed or quoted (which
shall include the OTC Bulletin Board), if any, if the listing or quotation of
such Registrable Securities is then permitted under the rules of such exchange,
or (ii) secure designation and quotation of all of the Registrable Securities
covered by a registration statement on the OTC Bulletin Board and, without
limiting the generality of the foregoing, to use its commercially reasonable
best efforts to arrange for at least two market makers to register with the
National Association of Securities Dealers, Inc. (“NASD”) as such with respect
to the Company’s common stock. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 4(k).


l.  The Company shall cooperate with the Buyers who hold the Buyer’s Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to a registration statement and enable such certificates
to be in such denominations or amounts, as the case may be, as the Buyers may
reasonably request and registered in such names as the Buyer may request.


m.  If requested by a Buyer, the Company shall within ten (10) business days of
receipt of notice from such Buyer (i) incorporate in a prospectus supplement or
post-effective amendment such information as a Buyer reasonably requests to be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Buyer Registrable
Securities to be sold in such offering; (ii) make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
if reasonably requested by a Buyer holding any Registrable Securities.
 
 
5

--------------------------------------------------------------------------------




n.  The Company shall reasonably cooperate with the Buyers as may be necessary
to consummate the disposition of such Buyer’s Registrable Securities.


o.  [Intentionally left blank.]


p.  The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.


q.  Within two (2) business days after a registration statement which covers
Buyer’s Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Buyer’s Registrable Securities (with copies to the Buyer
whose Registrable Securities are included in such registration statement)
confirmation that such registration statement has been declared effective by the
SEC.


r.  Notwithstanding anything to the contrary herein, at any time after the
effective date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company, in the best
interest of the Company and otherwise required (a “Grace Period”); provided,
that the Company shall promptly (i) notify the Buyers in writing of the
existence of material, non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material, non-public information to the Buyers) and the date on which the Grace
Period will begin, and (ii) notify the Buyers in writing of the date on which
the Grace Period ends; and, provided further, that no Grace Period shall exceed
thirty (30) consecutive days and during any three hundred sixty five (365) day
period such Grace Periods shall not exceed an aggregate of sixty (60) days and
the first day of any Grace Period must be at least two (2) Trading Days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Buyers receive the notice referred to in
clause (i) and shall end on and include the later of the date the Buyers receive
the notice referred to in clause (ii) and the date referred to in such notice.
The provisions of Section 4(g) hereof shall not be applicable during the period
of any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 4(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable.  Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of common stock to a
transferee of a Buyer in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which a Buyer
has entered into a contract for sale, and delivered a copy of the prospectus
included as part of the applicable registration statement (unless an exemption
from such prospectus delivery requirement exists), prior to the Buyer’s receipt
of the notice of a Grace Period and for which the Buyer has not yet settled.


s.  To the extent not inconsistent with applicable law, in connection with a
public offering of securities of the Company, upon the reasonable request of the
Company or, in the case of an underwritten public offering of the Company's
securities, the managing underwriters, each Buyer who beneficially owns (as
defined in Rule 13d-3 adopted by the SEC under the 1934 Act) at least 5% of the
outstanding capital stock of the Company will not effect any sale or
distribution (other than those included in the registration statement being
filed with respect to such public offering) of, or any short sale of, or any
grant of option to purchase, or any hedging or similar transaction with respect
to, any securities of the Company, or any securities, options or rights
convertible into or exchangeable or exercisable for such securities during the
14 days prior to and the 90-day period beginning on the effective date of such
public offering, unless the Company, or in the case of an underwritten public
offering, the managing underwriters otherwise agree to a shorter period of
time.  At the request of the Company or the managing underwriters, each such
Buyer shall execute a customary "lock-up" agreement consistent with the
provisions of this Section 4(s); provided, however, that no Buyer shall be
required to enter into such "lock-up" agreement unless and until all of the
Company's executive officers and directors execute substantially similar
"lock-up" agreements and the Company uses commercially reasonable efforts to
cause each holder of more than 5% of its outstanding capital stock to execute
substantially similar "lock-up" agreements.  Neither the Company nor the
managing underwriter shall terminate, materially amend or waive the enforcement
of any material provision under a "lock-up" agreement unless each "lock-up"
agreement with a Buyer is also amended or waived in a similar manner or
terminated, as the case may be.  Notwithstanding anything contained in this
Agreement or the Purchase Agreement to the contrary, the Company may impose
stop-transfer instructions to enforce the restrictions imposed by this Section
4(s).


5.  OBLIGATIONS OF THE BUYERS.
 
a.  At least ten (10) business days prior to the first anticipated filing date
of a registration statement, the Company shall notify each Buyer in writing of
the information the Company requires from each such Buyer if such Buyer elects
to have any of such Buyer’s Registrable Securities included in such registration
statement. It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Buyer that such Buyer shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect and maintain the effectiveness
of the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request.
 
6

--------------------------------------------------------------------------------


b.  Each Buyer, by such Buyer’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any registration statement
hereunder, unless such Buyer has notified the Company in writing of such Buyer’s
election to exclude all of such Buyer’s Registrable Securities from such
registration statement.


c.  Each Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(g) or the first
sentence of 4(f), such Buyer will immediately discontinue disposition of
Registrable Securities pursuant to any registration statement(s) covering such
Registrable Securities until such Buyer’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(g) or the first
sentence of 4(f) or receipt of notice that no supplement or amendment is
required.


d.  Each Buyer covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to or an exemption therefrom
it in connection with sales of Registrable Securities pursuant to the
registration statement.


6.
INDEMNIFICATION.

 
In the event any Registrable Securities are included in a registration statement
under this Agreement:
 
a.  To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Buyer, the directors, officers,
members, partners, employees, agents and representatives of, and each Person, if
any, who controls any Buyer within the meaning of the 1933 Act or the 1934 Act
(each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement of a material fact in a registration statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or the omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such registration statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a registration statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c),
the Company shall reimburse the Indemnified Persons, promptly as such expenses
are incurred and are due and payable, for any reasonable legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a) (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in conformity with information furnished in writing to
the Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, and (ii) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the assignment
of the Registrable Securities by the Buyers.
 
b.  In connection with any registration statement in which a Buyer is
participating, each such Buyer agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, its directors, officers employees, agents
and representatives and each Person, if any, who controls the Company within the
meaning of the 1933 Act or the 1934 Act (each, an “Indemnified Party”), against
any Claim for Indemnified Damages to which any of them may become subject, under
the 1933 Act, the 1934 Act or otherwise, insofar as such Claim for Indemnified
Damages arises out of or is based upon any Violation, in each case to the
extent, and only to the extent, that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Buyer
expressly for use in connection with such registration statement; and, subject
to Section 6(c), such Buyer will reimburse any reasonable legal or other
expenses reasonably incurred by Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Buyer, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that each Buyer shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to such Buyer as a result of the sale of Registrable
Securities pursuant to such registration statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the assignment of the Registrable
Securities by the Buyer. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.
 
 
7

--------------------------------------------------------------------------------



 
c.  Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Buyers holding at least a majority in interest
of the Registrable Securities included in the registration statement to which
the Claim relates. The Indemnified Party or Indemnified Person shall cooperate
reasonably with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
fully apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Indemnified Party or Indemnified Person,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.


d.  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.


e.  The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.  CONTRIBUTION.
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no person involved in the sale of Registrable Securities which person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.


8.
REPORTS UNDER THE 1934 ACT.

 
 
8

--------------------------------------------------------------------------------


 
With a view to making available to the Buyers the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:
 
a.  make and keep public information available, as those terms are understood
and defined in Rule 144;
 
b.  file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood that nothing
herein shall limit the Company’s obligations under Section 4(c) of the Purchase
Agreement) and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and


c.  furnish to each Buyer so long as such Buyer owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the 1933 Act and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the Buyer
to sell such securities pursuant to Rule 144 without registration.


9.
ASSIGNMENT OF REGISTRATION RIGHTS.

 
The rights under this Agreement shall be automatically assignable by the Buyers
to any transferee of all or any portion of such Buyer’s Registrable Securities
if (i) the Buyer agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the 1933
Act and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement.
 
 
9

--------------------------------------------------------------------------------



 
10.           EXPENSES OF REGISTRATION.


All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company related to registrations shall
be paid by the Company.


11.           GENERAL.


a.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


b.  All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


c.  This Agreement and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the instruments referenced herein supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof.


d.  This Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.


e.  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.


f.  This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.


g.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


h.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.


10

--------------------------------------------------------------------------------


 
 
 
 
i.  Except as otherwise provided herein, the obligations of each Buyer hereunder
are several and not joint with the obligations of any other Buyer, and no
provision of this Agreement is intended to confer any obligations on any Buyer
vis-à-vis any other Buyer. Nothing contained herein, and no action taken by any
Buyer pursuant hereto, shall be deemed to constitute the Buyers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Buyers are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated herein.
 
 
 

 
[ SIGNATURE PAGE FOLLOWS ]
 
 
11

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Termination Agreement to be duly
executed as of the date first written above.


COMPANY:


SPIRALFROG, INC.


/s/ Orville Hagler
Name: Orville Hagler
Title: Corporate Secretary


BUYERS:

     
AGAPE WORLD, INC.
/s/ Scott A. Stagg      
Scott A. Stagg
   
By:                                                      
     
Name:
     
Title:
/s/ Amir Khan      
Amir Khan
                   
Mark P. Stagg
/s/ Mark Focht      
Mark Focht
                   
Michael Miller
/s/ Robert A. Noble      
Robert A. Noble
            /s/ Derek A. Jerina      
Derek A. Jerina
       
Paul Schulman
                   
Robert DiForio
ANTAEUS CAPITAL, INC.
             
By:                                                      
   
Kevin A. Stagg
Name:
     
Title:
                   
Thomas E. Stagg
       
Lionel Amron
           
DISTRESSED HIGH YIELD TRADING OPPORTUNITIES FUND, LTD.
GOLDEN DEN CORP.
           
By: Scott A. Stagg                                                     
     
Name: Scott A. Stagg
By:                                                      
   
Title: Trading Advisor
Name:
     
Title:
     


 
 
12